OPINION OF THE COURT
SALMON, J.
In this landlord-tenant action, an incident occurred (not necessary to detail) which gave grounds to the Appellees to terminate the lease, unless the Appellees waived their right to proceed.
We have concluded that the landlord accepted payment of rent with actual knowledge of the incident which gave rise to the termination of the lease. See Sec. 83.56(5), Fla. Stat. (1985). The undisputed evidence is that the Appellee’s secretary was aware of the incident when she accepted the rent payment. A review of the record discloses that the *162secretary occupied a position and performed duties for the Appellees to such an extent that her action was binding upon and constituted an act of the Appellees.
Reversed and remanded with instructions to dismiss the action.
SHAPIRO and GREENBAUM, JJ., concur.